NOT FOR PUBLICATION

                          UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW JERSEY

JOSEPH LENIART,                                     Civ. No. 21-9884 (SDW)(LDW)

                              Plaintiff,

                 v.                                  ORDER

SPRINGFIELD TOWNSHIP POLICE
DEPARTMENT, et al.,
                                                     July 14, 2021
                             Defendants.


WIGENTON, District Judge.

       Before this Court is the Report and Recommendation (“R&R”) entered on June 28, 2021

by Magistrate Judge James B. Clark (“Judge Clark”) (D.E. 6), recommending that Plaintiff Joseph

Leniart’s (“Plaintiff”) motion to remand the pending action to the Superior Court of New Jersey,

Law Division, Union County (D.E. 3) be granted. No objections to the R&R have been filed.

       This Court has reviewed the reasons set forth by Judge Clark in the R&R and the other

documents in this matter. Based on the foregoing, and for good cause shown, it is hereby

       ORDERED that the R&R of Judge Clark (D.E. 6) is ADOPTED as the conclusions of law

of this Court.

       SO ORDERED.

                                                   ___/s/ Susan D. Wigenton_____
                                                   SUSAN D. WIGENTON, U.S.D.J.

Orig: Clerk
cc:   Parties
      Leda D. Wettre, U.S.M.J.
